Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The present office action represents the first action on the merits.
Claims 1-20 are pending.

Priority
This application claims priority to U.S. Patent Application No. 15/886,612 dated 01 February 2018 which claims priority to U.S. Patent Application No. 14/511,119 dated 09 October 2014 which claims priority to U.S. Patent Application No. 12/539,553 dated 11 August 2009 which claims priority to U.S. Patent Application No. 09/557,382 dated 25 April 2000.

Information Disclosure Statement
The two (2) Information Disclosure Statement(s) (lDS) submitted on 07 April 2020 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been fully considered by the Examiner.

Subject Matter Free of Prior Art
The subject matter of Claims 1-20 overcome the prior art of record. The cited prior art of record fails to expressly teach or suggest, either alone or in 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 6, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and system for dental treatment planning.
The limitations of (Claim 1 being representative) receiving a set of diagnostic data comprising one or more malocclusions and a current arrangement of a patient's teeth; executing a first evaluation routine for the set of diagnostic data comprising validating the set of diagnostic data at least against one or more case selection criteria for a desired treatment system, wherein successful validation indicates that the patient's teeth are acceptable for treatment using the desired treatment system; after successful validation by the first evaluation routine, executing a second evaluation routine that evaluates the distance the teeth move between the current arrangement and an initial desired arrangement against a magnitude of movement included in the one or more case selection criteria; after successful evaluation by the second evaluation routine, generating a treatment plan for moving the patient's teeth from the current arrangement toward the initial desired arrangement of the patient's teeth using the set of diagnostic data; and outputting the data sets, the data sets being a shape of a plurality of appliances for treating the patient, wherein the data sets are configured to control a fabrication machine to produce the plurality of appliances for treating the patient according to the outputted data sets, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting one or more computers including a processor and memory, the claimed invention amounts to managing personal behavior or interaction between people. For example, but for the computer, this claim encompasses a person performing a series of steps to determine if a person is a candidate for a particular dental treatment in the manner described in the identified abstract idea, supra. The Examiner notes that “method of organizing human activity” includes a person’s interaction with a computer (see October 2019 Update: Subject Matter Eligibility at Pg. 5). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of one or more computers including a processor and memory that implements the identified abstract idea. The computer(s) is not described by the applicant and is recited at a high-level of generality (i.e., a generic server performing a generic computer functions of computing, determining, and selecting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims further recites the additional element of a fabrication machine that serves to generally link the claimed invention to a particular technological environment or field of use. Generally linking an abstract idea to a particular technological environment or field of use cannot provide a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more computers including a processor and memory to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).

Claims 2-5, 7-12, and 14-20 are similarly rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Claim(s) 2, 4, 10, 12, 18, 20 merely describe(s) the type of diagnostic data. Claim(s) 3, 4, 11, 12, 19, 20 merely describe(s) the first evaluation routine. Claim(s) 5 merely describe(s) the generation of additional data. Claim(s) 7, 9 merely describe(s) generating additional data, receiving data, and executing one or more additional evaluation routines. Claim(s) 8 merely describe(s) the type of additional data generated.  Claim(s) 14 merely describe(s) the treatment plan. Claim(s) 15 merely describe(s) the intended functionality of the dental appliances. Claim(s) 2 merely describe(s) the type of diagnostic data. Claim(s) 16 merely describe(s) generating additional data and receiving data. Claim(s) 17 merely describe(s) executing one or more additional evaluation routines.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 1-20. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘191 application are the same as the ‘309 patent with the exception of fabrication step in the independent claims of the ‘309 patent. As such, the ‘309 patent anticipates the present claims of the ‘191 application.

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Chishti et al. (U.S. Patent No. 6,457,972) which discloses a system for arranging a patient’s teeth using a computer model.
Jordan et al. (U.S. Patent No. 6,089,868) which discloses a computerized system for selecting orthodontic appliances utilizing computer models of a patient’s teeth.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626